Citation Nr: 0001747	
Decision Date: 01/20/00    Archive Date: 01/28/00

DOCKET NO.  96-07 020	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an evaluation in excess of the currently 
assigned 10 percent for a service-connected left knee 
disability.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. A. Mancini, Associate Counsel






INTRODUCTION

The veteran served on active duty from February 1993 until 
March 1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a June 1995 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO), 
located in St. Petersburg, Florida.

In November 1997, the Board remanded this case so that 
additional development of the evidence could be accomplished.  
This was done, and in August 1999, the RO issued a 
Supplemental Statement of the Case which continued to deny 
the veteran's claim.  The veteran's claims folder was then 
returned to the Board.  The case is now ready for Board 
review and a decision on the merits.


FINDING OF FACT

The competent evidence of record shows that the veteran's 
left knee is stable with full range of motion.  


CONCLUSION OF LAW

The schedular criteria for a rating in excess of 10 percent 
for a left knee disability have not been met.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 4.40, 4.45, 4.71a, 
Diagnostic Codes 5257, 5260, 5261 (1999). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking an increased rating for his service-
connected left knee disability, which is currently evaluated 
as 10 percent disabling.  In the interest of clarity, the 
Board will initially discuss pertinent law and VA 
regulations.  The factual background of this case will then 
be reviewed.  Finally, the Board will analyze the veteran's 
claim and render a decision.

Relevant law and VA regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities ("Schedule"), 38 
C.F.R. Part 4 (1999).  The Schedule is primarily a guide in 
the evaluation of disability resulting from all types of 
diseases and injuries encountered as a result of or incident 
to military service.  The percentage ratings represent, as 
far as practicably can be determined, the average impairment 
in earning capacity resulting from such diseases and injuries 
and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (1999).  

In determining the disability evaluation, the VA has a duty 
to acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1991).  Governing regulations to include 38 C.F.R. §§ 4.1, 
4.2 (1999) require evaluation of the complete medical history 
of the veteran's condition. 

Limitation of motion of the knee is addressed in 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5260 and 5261.  Diagnostic Code 
5260 provides for a zero percent rating where flexion of the 
leg is limited to 60 degrees; 10 percent rating where flexion 
is limited to 45 degrees; 20 percent rating where flexion is 
limited to 30 degrees; and 30 percent rating where flexion is 
limited to 15 degrees.  Diagnostic Code 5261 provides for a 
zero percent rating where extension of the leg is limited to 
5 degrees; 10 percent rating where extension is limited to 10 
degrees; 20 percent rating where extension is limited to 15 
degrees; 30 percent rating where extension is limited to 20 
degrees; 40 percent rating where extension is limited to 30 
degrees; and 50 percent rating where extension is limited to 
45 degrees.  38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261.  

38 C.F.R. § 4.71a, Diagnostic Code 5257 provides for 
assignment of a 10 percent rating when there is slight 
recurrent subluxation or lateral instability; a 20 percent 
rating when there is moderate recurrent subluxation or 
lateral instability; and a 30 percent rating when there is 
severe recurrent subluxation or lateral instability.  

Words  such as "slight", "moderate" and "severe" are not 
defined in the VA Schedule.  Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence to the end that its decisions are "equitable and 
just."  38 C.F.R. § 4.6 (1999).  It should also be noted 
that use of terminology such as "mild" by VA examiners or 
other physicians, although an element of evidence to be 
considered by the Board, is not dispositive of an issue.  All 
evidence must be evaluated by the Board in arriving at a 
decision regarding an increased rating.  38 U.S.C.A. 
§ 7104(a); 38 C.F.R. §§ 4.2, 4.6 (1999).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Weakness is as important as limitation of motion, 
and a part which becomes painful on use must be regarded as 
seriously disabled.  38 C.F.R. § 4.40 (1999).  The provisions 
of 38 C.F.R. §§ 4.45 and 4.59 (1999) consider whether there 
is crepitation, more or less movement than normal, weakened 
movement, excess fatigability, incoordination, pain on 
movement, swelling, deformity or atrophy of disease.  It is 
the intent of the Schedule to recognize actually painful, 
unstable, or maligned joints, due to healed injury, as 
entitled to at least the minimum compensable rating for the 
joint. 

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) ("the Court") held in DeLuca v. Brown, 8 Vet. App. 
202 (1995), that where evaluation is based on limitation of 
motion, the question of whether pain and functional loss are 
additionally disabling must be considered.  See 38 C.F.R. 
§§ 4.40, 4.45, 4.59.  

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  Cf. 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Factual background

Service medical records show that the veteran sustained a 
left knee injury in December 1994 while playing football.  
Diagnoses includes ligament strain, medial collateral 
ligament strain, and hamstring pull.  X-rays taken in 
December 1994 revealed no fracture, dislocation or joint 
effusion.  

Service medical records show that the veteran reinjured his 
left knee in January 1995, and reflect findings and 
diagnoses, to include left knee sprain; and ligament lax, 
lateral collateral ligament.  January 1995 service medical 
records note negative edema, erythema, and crepitus; full 
active range of motion; and 5 degrees - 115 degrees with pain 
at full flexion.  A January 1995 x-ray report revealed no 
evidence of fracture, dislocation or destructive osseous 
change.  A normal left knee was diagnosed on x-ray.  

The veteran submitted an application for compensation in 
March 1995, just after his  discharge from service.  In April 
1995, the veteran underwent a VA orthopedic examination with 
complaints of left knee swelling, "giving out," and 
tightening. 
The veteran reported pain in his left knee if he attempted to 
bend it beyond the 90 degree mark.  He noted some crepitation 
in the knee, but indicated that he was presently taking no 
medications.  The VA examiner noted that the veteran did not 
appear to be in any distress until he attempted to walk.  He 
limped, favoring the left lower extremity, and did not 
completely straighten his left knee when walking .  
The veteran was tender over the medial joint space and range 
of motion of the left knee was from zero degrees extension to 
110 degrees of flexion.  There was no evidence of crepitation 
on flexion and extension movements of the left knee.  The 
veteran's collateral and cruciate ligaments were noted to be 
intact.  The veteran's left knee measured 35.5 centimeters 
("cm") in circumference compared to the right knee which 
measured 33.5 cm.  X-rays of the left knee failed to reveal 
any orthopedic abnormality of significance.  The VA examiner 
diagnosed probable tear, medical meniscus, left knee.  

The veteran underwent magnetic resonance imaging ("MRI") in 
April 1995 which revealed a tear of the posterior horn of the 
lateral meniscus.  The MRI further showed minimal increased 
signal in the posterior horn of the medial meniscus, not 
consistent with a tear, but most likely representing some 
degenerative change.  

In his August 1995 notice of disagreement, the veteran 
reported that his knee gave out on him frequently, and 
buckled to the side causing almost continuous swelling.  A VA 
outpatient record dated in August 1995 noted the veteran's 
complaints of his knee giving way and swelling to the extent 
that it was painful.  On examination, the left knee had 
minimal swelling, and no popping, clicking or significant 
instability.  The knee was tender at the medial joint.  The 
VA examiner noted that the veteran was unable to completely 
flex the left knee.  The veteran was diagnosed with internal 
derangement of the left knee. 

In his October 1995 substantive appeal, the veteran stated 
that he was given a knee brace due to the severity of his 
condition.  A November 1995 VA outpatient record noted the 
veteran's complaints of weakness to the left knee when he was 
not wearing his brace.  The veteran reported improvement in 
left knee pain with the knee brace and Feldene, and less 
swelling.  The VA examiner noted the abnormal MRI of the left 
knee, and diagnosed tear of the posterior horn of the medial 
meniscus; degenerative medial meniscus, and questionable 
partial tear of the anterior cruciate ligament.  

December 1995 VA medical records noted the veteran's full 
joint range of motion and tight hamstrings.  The veteran 
reportedly stated that he could feel less tightness just from 
some exercise demonstrations.  The examiner discussed 
strengthening exercises with the veteran.  Also in December 
1995, the veteran complained of left knee pain, swelling, and 
"giving way."  The December 1995 VA medical report noted 
that the veteran had no instability when wearing the knee 
brace, but complained of the knee "giving way" when not 
wearing the brace.  On examination, the range of motion was 
5/0/125 degrees, and pain was noted with full flexion.  
X-rays were normal and the MRI showed an anterior cruciate 
ligament tear. 
In February 1996, a VA examiner diagnosed ruptured anterior 
cruciate ligament.  

The veteran underwent surgery at a VA hospital in February 
1996 for left patellar tendon autograph anterior cruciate 
ligament reconstruction.  His admission physical examination 
was noted to be unremarkable.  Examination of the left knee 
showed a positive Lachman's test, positive anterior drawer 
sign and positive pivot shift.  The posterior drawer sign was 
negative.  The veteran's knee was stable to varus and valgus 
stress at zero and 30 degrees.  There was joint line 
tenderness on range of motion of 5 degrees hyper-extension 
and zero to 140 degrees of flexion.  The veteran's discharge 
diagnosis was left anterior cruciate ligament tear.  Upon 
discharge from the hospital, the veteran was noted to have 
good rehabilitation potential.  

In November 1997, the Board remanded this case, in essence 
because there was little evidence eof record concerning the 
condition of the veteran's left knee after the February 1996 
surgery.

June 1998 and June 1999 x-rays revealed findings consistent 
with anterior cruciate ligament repair.  In June 1999, the 
veteran underwent a VA joints examination.  The report noted 
that the veteran's postoperative course was uneventful and 
that he had been discharged from further care by the VA 
medical center.  The veteran reported that he was employed at 
a warehouse where he did a lot of truck driving.  He 
indicated that he did a lot of squatting on the job and his 
left knee felt tight.  He reported some crepitus when he 
squatted but had no complaints of pain, instability or 
locking.  He indicated that if he had to do any excessive 
squatting and kneeling at work, the left knee may swell.  
This swelling reportedly occurred on an average of one time 
per month and usually went down overnight.  On physical 
examination, the veteran did not appear to be in any acute or 
chronic distress.  He reportedly walked with a normal gait 
and could squat fully without pain.  There was no tenderness 
around his incision, and no localized tenderness around the 
joint spaces or on patellar compression.  The veteran had 
full range of motion of the left knee, but with some mild 
crepitus present.  Collateral ligaments were intact and 
cruciate ligaments were stable and intact.  There was no 
laxity in the anterior cruciate ligaments.  Reflexes and 
sensation were intact.  Both knees measured 38 cm in 
circumference.  The veteran was diagnosed with status post 
anterior cruciate ligament reconstruction left knee.  

Analysis

Initial matters - well groundedness of claim/duty to 
assist/standard of proof

A claim for an increased rating is regarded as a new claim 
and is subject to the well-groundedness requirement.  38 
U.S.C.A. § 5107(a) (West 1991); see also Proscelle v. 
Derwinski, 2 Vet. App. 629, 631 (1992).  When a veteran is 
awarded service connection for a disability and appeals the 
RO's rating determination, the claim continues to be well 
grounded as long as the claim remains open and the rating 
schedule provides for a higher rating.  See Shipwash v. 
Brown, 8 Vet. App. 218, 224 (1995).  The veteran's claim for 
an increased evaluation of his service connected left knee 
disability is therefore well-grounded within the meaning of 
38 U.S.C.A. § 5107(a).  

After a well-grounded claim has been submitted, VA has a duty 
to assist the veteran in developing the facts pertinent to 
his claim.  38 U.S.C.A. § 5107.  In this case, the veteran's 
claim was remanded by the Board in November 1997 for 
additional development of the evidence.  The veteran was 
afforded a current VA examination and there is medical 
evidence of record in the form of VA examination reports.  
There is no indication that there are additional records that 
have not been requested.   

The Board is of course cognizant of a contention of the 
veteran's representative in a December 1999 written brief 
presentation to the effect that the June 1999 VA examination 
was inadequate.  The representative stated that the 
examination report "does not contain sufficient detail to 
adequately evaluate the severity of the service-connected 
left knee condition."  The written brief presentation did 
not elaborate on that contention.  

In the opinion of the Board, the report of the June 199 VA 
examination, which has been reported in detail above, was 
thorough and indicated that a complete history was taken, 
range of motion studies were done, the leg was measured and 
X-rays were taken.  For these reasons, no further development 
of the claim is required to comply with the VA's duty to 
assist as mandated by 38 U.S.C.A. § 5107(a).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  
38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3 (1999).  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990), the Court 
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on the merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, supra, 
1 Vet. App. at 54.


Application of VA Schedule for Rating Disabilities

i.  Rating under Diagnostic Code 5260

The veteran is currently rated as 10 percent disabled for his 
service-connected left knee disability pursuant to 38 C.F.R. 
4.71a, Diagnostic Code 5260.  
Diagnostic Code 5260 provides for a 20 percent rating where 
flexion is limited to 30 degrees and a 30 percent rating 
where flexion is limited to 15 degrees.  

The Board concludes that the evidence of record does not 
demonstrate that flexion of the veteran's left knee is 
limited to 30 degrees to warrant a 20 percent evaluation or 
that flexion is limited to 15 degrees to warrant a 30 percent 
rating.  Indeed, the June 199 VA examination characterized 
the range of motion of the veteran's left knee as full.

The available medical evidence demonstrates that the 
veteran's flexion has been without any significant limitation 
since service.  A December 1995 VA medical report noted full 
flexion.  The veteran's February 1996 admission physical 
examination noted zero to 140 degrees of flexion.  

For these reasons, the Board concludes that a rating in 
excess of the currently assigned 10 percent is not warranted 
under Diagnostic Code 5260.  

ii.  Rating under other Diagnostic Codes

The Board has given consideration to evaluating the veteran's 
service-connected disability under a different Diagnostic 
Code that is potentially relevant to this case.  The 
assignment of a particular Diagnostic Code is "completely 
dependent on the facts of a particular case."  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic Code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis 
and demonstrated symptomatology.  Any change in a Diagnostic 
Code by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

The Board has also considered the potential application of 
38 C.F.R. § 4.71a, Diagnostic Code 5261.  Diagnostic Code 
5261 provides for a 20 percent rating where extension is 
limited to 15 degrees; 30 percent rating where extension is 
limited to 20 degrees; 40 percent rating where extension is 
limited to 30 degrees; and 50 percent rating where extension 
is limited to 45 degrees.  As noted in the discussion of 
Diagnostic Code 5260, the available medical evidence 
demonstrates that the veteran's left knee extension is 
without any significant limitation of motion.  
Accordingly, the Board concludes that an evaluation in excess 
of 10 percent is not warranted under Diagnostic Code 5261.

Pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5257, other 
impairment of the knee, slight recurrent subluxation or 
lateral instability warrants a 10 percent rating; moderate 
recurrent subluxation or lateral instability warrants a 20 
percent rating, and severe recurrent subluxation or lateral 
instability warrants a 30 percent rating.  

The Board notes that the evidence of record does not 
establish that the veteran had subluxation of his knee.  With 
respect to instability, the veteran complained of his knee 
frequently "giving out" prior to his February 1996 surgery.  
The April 1995 VA examination report did not indicate that 
the veteran's left knee was unstable.  Four months later, an 
August 1995 VA outpatient treatment record noted no 
significant instability of the left knee.  In February 1996, 
the veteran's left knee was stable to varus and valgus stress 
at zero and 30 degrees.  During the most recent June 1999 VA 
examination, the veteran reported no instability of the left 
knee, and walked with a normal gait.  Cruciate ligaments were 
noted to be stable.  

In short, the medical evidence described in detail above 
demonstrates little if any objective evidence of left knee 
instability, either before or after the February 1996 
surgery.  The Board concludes that the veteran does not meet 
the criteria for moderate or severe impairment of the knee 
under 38 C.F.R. § 4.71a, Diagnostic Code 5257.  The Board 
thus concludes that the available evidence of record 
demonstrates that the veteran's disorder is more 
appropriately rated under Diagnostic Code 5260 rather than 
Diagnostic Codes 5257 or 5261.  

iii.  DeLuca considerations

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held 
that where evaluation is based on limitation of motion, the 
question of whether pain and functional loss are additionally 
disabling must be considered.  See 38 C.F.R. §§ 4.40, 4.45, 
4.59.  The Court has also held, however, that where a 
diagnostic code is not predicated on limitation of range of 
motion, such as Diagnostic Code 5257, the provisions of 
38 C.F.R. §§ 4.40 and 4.45 do not apply.  See Johnson v. 
Brown, 9 Vet. App. 7, 11 (1996).  In this case, the veteran's 
disability evaluation of 10 percent is based on 38 C.F.R. 
§ 4.71a, Diagnostic Code 5260, which is based on limitation 
of flexion.  Therefore, pursuant to the Court's holding in 
Johnson, 38 C.F.R. §§  4.40, 4.45 and 4.59 are for 
consideration in this case.

The Board has considered all medical evidence of record in 
its analysis of the DeLuca factors.  The most recent June 
1999 VA joints examination indicates that the veteran works 
at a warehouse where he does a lot of truck driving and 
squatting.  Significantly, he reports no pain, instability or 
locking of the knee.  There is neither evidence of atrophy 
nor of incoordination or fatigability.  Notably, the veteran 
walks with a normal gait and can squat fully without pain.  
He has full range of motion of the left knee.  The June 1999 
VA report demonstrates little, if any, significant functional 
loss to warrant an increased evaluation based on 
38 C.F.R. §§ 4.40 and 4.45. 

A review of the medical evidence prior to June 1999 shows 
that the veteran complained of some crepitation, swelling, 
"giving out," and pain in his left knee.  Of significance, 
in December 1995, flexion was noted to be full, and although 
pain was noted on full flexion, there were no limitations 
noted due to pain.   

For the reasons stated above, the Board concludes that the 
veteran has not demonstrated any additional significant 
functional loss to warrant an increased evaluation based on 
38 C.F.R. §§ 4.40 and 4.45. 

iv. Fenderson considerations

The veteran's left knee has been rated as 10 percent disabled 
effective from the date of his initial claim, March 8, 1995.  
In Fenderson v. West, supra, it was held that evidence to be 
considered in the appeal of an initial assignment of a rating 
disability was not limited to that reflecting the then 
current severity of the disorder.  Particularly because the 
veteran's knee was repaired in February 1996, with apparently 
good results according to the June 1999 VA examination, the 
Board has explored the possibility of assigning a higher 
rating from March 1995 to February 1996 under Fenderson.  

However, as discussed in detail above, there was no objective 
evidence of symptomatology, including instability or 
limitation of motion, which would lead to the assignment of a 
higher rating under any applicable diagnostic code before the 
February 1996 surgery.  In so deciding, the Board has placed 
particular weight on the pre-surgery physical examination, 
which did not reveal instability and indicated essentially 
full range of motion.  Thus, although the torn left anterior 
cruciate ligament was repaired, it appears that the greatest 
benefit was in alleviation of pain.  As discussed above, 
DeLuca considerations have been applied both before and after 
the surgery and there is no evidence of pathology due to the 
pain which would warrant the assignment of a higher rating 
under 38 C.F.R. § 4.40 and 4.45.

v. Esteban considerations

The veteran's representative, in the December 1999 written 
brief presentation, suggested that a separate disability 
rating be awarded for a surgical scar.  

Separate disabilities arising from a single disease entity 
are to be rated separately. 38 C.F.R. § 4.25 (1999);  Esteban 
v. Brown, 6 Vet. App. 259, 261(1994).  However, the 
evaluation of the same disability under various diagnoses is 
to be avoided.  38 C.F.R. § 4.14 (1999); Fanning v. Brown, 4 
Vet. App. 225 (1993).

The June 1999 VA examination noted an old healed incision on 
the anterior aspect of the veteran's left knee.  No 
disability associated with this old surgical scar was 
identified by the examiner, and no pertinent diagnosis was 
made.

In the absence of a disability, service connection may not be 
granted.  See Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).  The mere presence of a surgical scar does not 
constitute a disability; moreover, the veteran and his 
representative have pointed to no specific disability 
associated with the surgical scar.  Accordingly, a separate 
disability rating will not be assigned. 

Conclusion

In conclusion, after reviewing the evidence of record, the 
Board finds that the preponderance of the evidence is against 
assignment of a rating in excess of 10 percent for the 
veteran's left knee disability.  The benefit sought on appeal 
is accordingly denied.


ORDER

A disability rating in excess of 10 percent for the veteran's 
left knee disability is denied.



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

 
  The Board points out that the November 1997 remand noted that the veteran was scheduled to undergo
physical therapy at a private clinic in Jacksonville, Florida following his left knee surgery.  The claims file 
did not contain any records regarding this post-surgical physical therapy.  The Board, therefore, requested 
that the RO obtain the names and addresses of all medical care providers, VA and private, who treated the 
veteran's left knee since the February 1996 surgery.  In March 1998, the RO sent a letter to the veteran 
requesting such information.  The record does not show that the veteran responded to the RO's letter and the 
private physical therapy records remain absent from the claims folder.

